At the calling of the calendar for the October term, upon which calendar this cause appeared, attention of counsel for appellant was called to the fact that the record failed to disclose that notice had been given as required by section 1247 of the Penal Code, without which notice, by the provisions of said section, an appeal was ineffectual. It was then stated by counsel that such notice had been given, and a diminution of the record was suggested and permission given to the defendant to supplement her record with a copy of such notice. No oral argument was made, but counsel for defendant obtained ten days' time within which to file points and authorities in support of the appeal. No points and authorities have been filed; the defect in the record has not been cured; and, in addition, in order that injustice might not be done the defendant by reason of the neglect of her counsel, we have taken the trouble to examine the record and we find no prejudicial error therein. The judgment is, therefore, ordered affirmed.
James, J., and Shaw, J., concurred.